JUSTICE LUND, specially concurring: While I concur in the majority opinion, I find it necessary to state certain concerns. Occasionally, counsel in domestic relations cases terminate services, or their services are terminated, before court actions are commenced or during court proceedings. Most often they are entitled to fair compensation for their legal services. Reality results in certain out-of-pocket expenses being advanced by attorneys. The existence of section 508(a) of the Act (Ill. Rev. Stat. 1989, ch. 40, par. 508(a)) does not justify long delays in the payment of fees in such circumstances. While counsel in the major metropolitan areas face longer delays in completing marital litigation, delays occur in all courts. Discovery and plain harassment may result in substantial delay. Assume counsel has provided substantial services for a client and is then terminated prior to the filing of the action — why, because of the filing, should the terminated counsel be required to wait months or years for his fees? The proper way to avoid this injustice is a prompt hearing and a prompt order in the pending proceeding. The benefit to the parties of a prompt order is plain. The resolution of property, child support, and maintenance issues requires a determination of all assets, income, expenses, and debts. The attorney fee obligation is certainly relevant. A prompt determination of the former attorney’s fee assists in determining the financial picture, thereby aiding in the settlement process. This prompt determination also justifies the determination advanced by the majority opinion: the court handling the dissolution can police the determination of an otherwise questionable liability — the uncertain attorney fee debt. But once again, I repeat — a terminated attorney should not be required to wait on his earned fees until the conclusion of a dissolution proceeding.